internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no date cc dom it a b6 case mis no tam-118843-98 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer a b state a state b state c state d state e date a date b year a amount a amount b amount c did the taxpayer acquire the right to conduct business in state b issues state b branching rights with a fair_market_value basis pursuant to sec_597 of the internal_revenue_code of in any event has the taxpayer properly determined the fair_market_value of the state b branching rights upon their acquisition in any event did the taxpayer abandon the state b branching rights in year a so that a deduction is permitted under sec_165 of the code conclusions the taxpayer did not acquire the state b branching rights with a fair_market_value basis pursuant to sec_597 of the code market_value of the state b branching rights upon their acquisition in any event the taxpayer has not properly determined the fair in any event the taxpayer did not abandon the state b branching rights in year a so that a deduction is permitted under sec_165 of the code facts on date a a a subsidiary of the taxpayer acquired three insolvent federal savings and loan associations through supervisory mergers approved by the federal_home_loan_bank board fhlbb at the time of the transaction a was headquartered in state a two of the acquired savings associations were located in state b and one was located in state c after the mergers the acquired institutions ceased to exist as separate entities thereafter the acquired institutions’ historic businesses were operated as branches of a in their respective states a entered into a number of written agreements for the acquisitions first on date b a entered into a merger agreement with b to acquire the three merged institutions the parties agreed to several conditions precedent before the completion of the merger among them were a the fhlbb must approve the transaction and b the federal savings and loan insurance corporation fslic must provide a satisfactory assistance agreement on date a a entered into an assistance agreement with the fslic in which the agency stated it would provide indemnification and or financial assistance under title u s c f sec_406 of the national housing act for the acquisition of the three insolvent institutions fslic agreed to provide several types of financial assistance eg a cash negative net_worth payment and loss protection payments with respect to certain assets a imposed a number of conditions precedent to its obligations under the assistance agreement among them were a the fhlbb issue a federal charter to a in substantially the form it requested b a supervisory forbearance letter be issued and c the fhlbb certify that grounds for the merger exist under title u s c sec_1464 or iii the last paragraph of the agreement stated that restrictions imposed by either fslic or the fhlbb on the insolvent institutions would not apply to a the liabilities that the taxpayer assumed in connection with the acquisition of the state b institutions exceeded the fair_market_value of the assets it received by approximately amount a for financial_accounting purposes that amount was treated as the cost of core_deposits and goodwill and amortized over various periods no federal tax deduction however was initially claimed for any portion of this amount in year a a sold its state b branches to two in-state financial institutions in one sale agreement a agreed not to compete with the acquirer in state b or in adjacent counties in state d and state e for a period of three years except by national or regional advertising not targeted at state b in the other agreement a agreed not to compete with the acquirer for a period of two years within a specified metropolitan_statistical_area within state b on its year a federal_income_tax return a reported gain of amount b from the sale of its state b branches the adjusted_basis for the branches did not include any portion of the excess of liabilities assumed over the fair_market_value of assets acquired in connection with the acquisition of the state b institutions amount a the examining agent and the taxpayer do not dispute that taxpayer’s acquisition of the state b institutions was part of a reorganization within the meaning of sec_368 of the code and that the assets acquired by the taxpayer would generally have a carryover_basis pursuant to sec_362 the taxpayer currently claims however under the plan the two state b institutions were to be merged into b a state c_corporation prior to the merger with a that of amount a approximately amount c reflects the fair_market_value of state b branching rights and that it should be permitted to deduct this amount under sec_165 because the rights were abandoned in year a taxpayer asserts that the rights were assistance provided to a within the meaning of sec_597 of the internal_revenue_code of and that it thus acquired the rights as tax-exempt_income with a fair_market_value basis law and analysis issue sec_597 background at the time a acquired the three insolvent institutions sec_597 of the internal_revenue_code of provided that the gross_income of a domestic_building_and_loan_association did not include any amount of money or other_property received from the fslic pursuant to sec_406 of the national housing act u s c f regardless of whether any note or other instrument is issued in exchange therefore sec_597 provided that payments described in sec_597 cause no reduction in the basis of the assets of the recipient sec_597 was first added to the code effective date the section was intended to resolve the question of whether financial assistance from fslic was either includible in income because of a quid pro quo or whether the assistance was a non- shareholder contribution_to_capital within the meaning of 412_us_401 and would have a zero basis itself under sec_362 or reduce the basis of other_property owned by the taxpayer federal banking law at the time a acquired the three insolvent thrifts the fhlbb was an independent federal_agency and authorized among other things to charter federal savings and loan associations under such rules and regulations as it may prescribe u s c b and a this mandate was sufficiently broad for the fhlbb to permit federal associations to operate branches throughout a state as well as to operate branches in multiple states without regard to limitations of state law 557_fsupp_23 d d c nonetheless the agency chose to exercise this authority in a restricted manner for example the agency would permit federal associations to establish branches only to the extent state law permitted state chartered institutions to establish branches c f_r sec_556 a h_r conf_rep no 97th cong 1st sess in the fhlbb adopted a general policy not to approve the establishment of branch offices by a federal association outside its home state fed reg date this statement was later amended to say it was the general policy not to approve interstate branching fed reg date subsequently the policy was further modified by the amendment of regulations in c f_r sec_556 on date subparagraph a iii provided that interstate branching could be approved when the establishment of a branch resulted from the acquisition of assets of another institution pursuant to action by the fslic to prevent failure of the other institution and the risk to the fslic was reduced by maintaining the branch the fslic was created in title u s c a the statute refers to formation and operation of the fslic under the direction of the fhlbb the fslic was to operate under such bylaws rules and regulations as the fhlbb might prescribe for purposes of the subchapter namely to provide insurance for savings and loan accounts under u s c c fslic was nonetheless a separate corporate entity authorized to sue and be sued in its own name in addition to providing deposit insurance the fslic was authorized to provide assistance from its assets to insolvent savings associations this assistance included arranging acquisitions capital contributions asset purchases guarantees assumption_of_liabilities and loans u s c f fslic was restricted to providing financial assistance the fslic was not authorized itself to grant charter or branching authority to any institution the fhlbb was not authorized itself to provide financial assistance to insolvent institutions under u s c f nor was the fhlbb authorized to provide financial contributions or assistance to the fslic analysis in sec_597 of the internal_revenue_code of provided a limited exclusion from income for assistance to aid insolvent financial institutions first the exclusion applied solely to savings associations second it applied solely to assistance furnished by the fslic third it applied solely to financial assistance authorized by sec_406 of the national housing act u s c f under the facts of this case fslic did not agree to provide a charter or license to a to operate within state b the written_agreement between the fslic and a does not grant or promise these rights the only reference in the assistance agreement remotely related to this issue is that the obligations of a are conditioned upon it receiving a charter a supervisory forbearance letter and a certification letter from the fhlbb similarly the only reference to this issue in the merger agreement between a and b is a condition the fhlbb approve the transaction in its proposed form and that the fslic enter into an acceptable assistance agreement the taxpayer argues that because the assistance agreement was conditioned upon the fhlbb granting a a charter with multi-state branching rights the state b branching rights must have been assistance provided by fslic under sec_406 of the national housing act it claims this position is further supported by the fhlbb’s resolution dated date a one paragraph of the resolution states resolved further that the bank board as operating head of the fslic hereby determines that pursuant to sec_406 of the national housing act that financial assistance by the fslic is necessary and the amount of such assistance would not exceed the amount that would be reasonably necessary to save the cost of liquidating through receiverships accompanied by the payment of insurance of accounts emphasis added we do not agree with the taxpayer’s analysis for several reasons first the assistance agreement does not grant the state b branching rights second the fslic did not have authority to grant such rights third the fhlbb recognizes in its resolution that sec_406 of the national housing act addresses financial assistance by fslic only elsewhere in the resolution the fhlbb exercises its own authority to grant a a charter with the branching rights although the taxpayer seems to argue that fslic and the fhlbb are one and the same this is not the case under federal_law generally and is not the case for federal tax law as noted above the fslic and the fhlbb are separate federal entities with different purposes and assets the fact the fslic may be subject_to the control or supervision of the fhlbb does not mean they are a single corporate entity see 319_us_436 62_f2d_407 9th cir cert_denied 289_us_730 these entities were created by federal statute congress was aware they were separate and congress chose to limit sec_597 to financial assistance from fslic we have no legislative_history or other information that congress intended the statute to resolve issues concerning the exercise of authority of the fhlbb we have no guidance from congress explaining how to expand the interpretation of the statute to encompass transactions not explicitly described we note that in the year of the merger the fhlbb promulgated a regulation that included its authority to permit multi-state branching rights in a supervisory acquisition the authority for the entire regulation is listed a sec_12 u s c sec_1464 and sec_3 c f_r sec_556 a ii of the national housing act as codified this statement of authority does not compel agreement with the taxpayer’s position there are a number of subparagraphs in section dealing with various powers of the fslic and the fhlbb we cannot conclude from the broad citation that the fhlbb thought that section f was the particular authority for it to permit multi-state branching rights under the regulation to the contrary the fhlbb’s own statements in its resolution above leads to the conclusion that the agency considered section f sec_406 to refer solely to financial assistance rather than to various charter or license rights this conclusion is further supported by the manner in which the fslic and the fhlbb computed the cost of the assistance package offered to a nowhere in the memorandum from the fslic to the fhlbb recommending the a transaction as the least cost resolution was there any mention of the state b branching rights as part of the cost of the assistance package for all the reasons outlined above we conclude that the grant of either a charter or a license to operate a savings association or branches does not specifically fall within the criteria of sec_597 the fslic had no authority to grant a charter or license under sec_406 of the national housing act the charter or state b branching rights were not financial assistance issue fair_market_value even if sec_597 of the code did apply to give taxpayer a fair_market_value basis in the state b branching rights upon their acquisition taxpayer’s methodology for determining that fair_market_value basis is seriously flawed taxpayer essentially argues that the liabilities it assumed in connection with the acquisition of the state b institutions exceeded the fair_market_value of the assets it acquired by approximately amount a and that some amount c of this premium represents the value of the branching rights this methodology ignores a host of other possible benefits taxpayer derived from the acquisitions that would explain why taxpayer would agree to assume liabilities exceeding the fair_market_value of acquired assets the methodology ignores for example the assets and liabilities of the state c institution acquired as part of the same transaction and any value attributable to the right to do business in state c taxpayer’s position conflicts with that of the industry taken in the winstar litigation in 116_sct_2432 the supreme court found that in order to minimize the amount of financial assistance that would have to be provided as a result of the savings and loan association crisis federal regulators provided solvent acquiring institutions such as the taxpayer with favorable regulatory accounting treatment these institutions were permitted to take into account supervisory goodwill in meeting their capital requirements thus increasing the institutions’ ability to lend moreover the relatively slow amortization of this asset improved the institutions’ balance sheets the industry has taken the position with success that this favorable accounting treatment is a valuable contract right issue abandonment finally even if taxpayer could establish that it held an asset in the nature of state b branching rights and its basis in such an asset taxpayer has not produced facts showing that it is entitled to an abandonment_loss deduction sec_165 of the code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_1_165-1 of the income_tax regulations provides that to be deductible a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-2 of the regulations provides that a loss incurred in a business and arising from the sudden termination of the usefulness in such business of any nondepreciable_property in a case where such business is discontinued or where such property is permanently discarded from use therein shall be allowed as a deduction under sec_165 for the taxable_year is which the loss is actually sustained taxpayer claims to have abandoned the state b branching rights in year a the year in which it sold the last of its state b branches a taxpayer claiming an abandonment_loss must show an intent to abandon property and an overt act of abandonment 59_tc_220 acq 1973_2_cb_2 the overt act of abandonment must communicate to a third party the taxpayer’s intent to abandon the property in question for example in 935_f2d_703 5th cir a taxpayer claiming to have abandoned a partnership_interest had tendered the interest to other partners and stated that he would not make any further contributions to the partnership the court concluded that the overt act requirement had been met by contrast in 945_f2d_224 7th cir the court held that a taxpayer claiming to have abandoned a mineral lease failed to adequately communicate that intent in support of its holding the court explained that i ntra-corporate affairs do not generate signs visible to outside observers thus internal communications within the taxpayer’s organization did not suffice as overt acts the court also explained that although there may have as authority for the overt act requirement the court cited sec_1_165-1 and its requirement that losses be evidenced by closed and completed transactions and fixed by identifiable events been no established method of abandoning the type of interest the taxpayer held the taxpayer could have communicated its intent to any one of a number of parties such as the transferor of the mineral_interest the company hired to conduct mining or the company hired to manage the taxpayer’s interest in this case irrespective of whether taxpayer possessed the intent in year a to abandon its right to conduct business in state b it has not shown that it unambiguously communicated that intent to any third party thus the overt act requirement has not been met correspondence internal to the taxpayer such as board resolutions do not suffice moreover the noncompete agreement that was part of the sale of the taxpayer’s last state b branch was limited both in terms of its duration and its geographic scope under the agreement taxpayer and related parties are precluded from competing for a period of two years within a given statistical_area in short the intent communicated by taxpayer in year a was to preserve its right to conduct business in state b subject_to a narrowly-drawn noncompete covenant taxpayer’s status is similar to that of the taxpayer in 79_f2d_343 3d cir in that case the taxpayer purchased the right to use certain educational materials in correspondence courses in japan after investigating the japanese market however the taxpayer determined that a japanese business was not feasible the taxpayer charged off the cost of the franchise on its books and claimed a loss deduction for federal_income_tax purposes the service disallowed the deduction and was affirmed by the courts the appellate court commented the petitioner neither canceled nor surrendered its contract with the international textbook company to develop the territorial rights in japan it could at any time resume activities in that country if it deemed the conditions favorable caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent even this limited agreement not to compete provides an exclusion that permits the taxpayer to acquire institutions within the noncompete area although in that event the buyer is given an option to purchase the acquired institution from the taxpayer
